Citation Nr: 0839721	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-12 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for right ankle 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for bilateral hearing loss, tinnitus, and 
residuals of a right ankle injury.

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for right ankle disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran reports exposure to weapons noise during 
service and machine noise during work after service.

2.  The veteran's bilateral hearing loss, first measured many 
years after service, is not attributable to noise exposure 
during service.

3.  The veteran did not report tinnitus during service, nor 
before his post-service noise exposure as a machinist.


CONCLUSIONS OF LAW

1.  The veteran's bilateral hearing loss was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2008).

2.  The veteran's tinnitus was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

The veteran contends that he has bilateral hearing loss that 
began during his service.  Service connection may be 
established for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for a 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

Service connection for hearing loss is regulated at 38 C.F.R. 
§ 3.385, which provides that:

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.

38 C.F.R. § 3.385.

38 C.F.R. § 3.385 does not preclude service connection for a 
current hearing disability where hearing was within normal 
limits on audiometric testing at separation from service.  
When audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a "disability" at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley v. Brown, 
5 Vet. App. 155 (1993).  

The veteran's service separation document indicates that he 
served in an infantry unit.  The claims file contains the 
report of a medical examination of the veteran at separation 
from service in December 1952, and a copy of daily sick 
reports for the veteran's unit.  Other service medical 
records for the veteran have not been obtained, and are 
thought possibly to have been among records destroyed at a 
1973 fire at the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.

The daily sick reports show that the veteran was sick on two 
separate days in August 1952, but do not indicate the nature 
of the illnesses.  In the December 1952 service separation 
examination, the veteran's hearing was measured as 15/15 
bilaterally on a whispered voice test.  Audiometric testing 
was not performed.

The veteran filed his claim for service connection for 
hearing loss in 2003, many years after his service.  He 
asserted that he had hearing loss as a result of exposure 
during service to noise from a rifle team.

In September 2004, private physician T. D., M.D., wrote that 
the veteran had received treatment for ear problems since at 
least 1995.  Dr. D. wrote that in 1995 the veteran had 
reported decreased hearing for months, and increased 
tinnitus.  Dr. D. indicated that testing in 1995 had shown 
moderately severe sensorineural hearing loss in both ears, 
and that presbycusis, or age-related hearing loss, had been 
diagnosed.  Dr. D. noted the veteran's report of noise 
exposure during military service and during employment as a 
machinist.  Dr. D indicated that, in a 2004 ear, nose, and 
throat (ENT) consultation, the diagnosis was presbycusis and 
some noise-induced hearing loss.  Dr. D. provided the 
following opinion:

I believe that much of the patient's 
present hearing loss is related to noise 
exposure in the service; however, it is 
unclear exactly how much is also due to 
noise-induced exposure from occupation as 
well as natural loss of sensorineural 
hearing from presbycusis.

The veteran had a VA audiological examination in November 
2004.  Testing showed that the veteran had disabling 
bilateral hearing impairment.  The auditory thresholds at 
several of the relevant thresholds were greater than 40 
decibels.  The examining audiologist reported having reviewed 
the veteran's claims file.  The examiner stated that the 
whispered voice test given in the veteran's service 
separation examination was an invalid measure of hearing.  
The examiner noted the veteran's history of exposure to rifle 
and weapons noise for a year during service, and to machine 
shop noise for about ten years after service.  The veteran 
reported that his hearing loss began during service.  The 
examiner noted that the veteran had not tried hearing 
amplification until the 1990s, more than 40 years after his 
service.  The examiner provided the opinion that 
the veteran's current hearing loss was "most likely due to 
other factors (i.e. age/presbycusis, continued noise exposure 
as a civilian) and not related to military acoustic trauma."

The whispered voice test at separation from service is not 
considered a reliable measure of hearing; and there is no 
other objective evidence regarding the veteran's hearing 
during service or for many years after service.  The veteran 
relates a history of noise exposure during service and at 
work after service.  The record contains conflicting 
professional opinions.  Dr. D. gave somewhat limited and 
qualified support to a link between noise in service and the 
veteran's current hearing loss.  A VA audiologist stated with 
moderate certainty that the current hearing loss was not 
caused by noise during service.  Considering the greater 
certainty of the VA opinion, the history of noise exposure 
after as well as during service, the elapse of more than 40 
years between service and objective evidence of hearing loss, 
and the veteran's age when hearing loss was first documented, 
the preponderance of the evidence is against service 
connection for hearing loss.


Tinnitus

The veteran contends that his current tinnitus resulted from 
excessive weapons noise during his service.  He has reported 
that he was exposed to noise from weapons during his year in 
service, and after service to machine shop noise during his 
approximately ten years of work as a machinist.

The limited service medical records, including a medical 
history the veteran completed at separation from service in 
December 1952, do not show any complaints of tinnitus.  There 
is no record that the veteran reported tinnitus until more 
than 40 years after his service.  Records of private medical 
treatment in 2002 reflect that the veteran received a wash of 
his left ear due to blockage of the canal by cerumen.  At 
that time, the treating practitioner checked "no" for any 
history of tinnitus.  In 2004, Dr. D., a private physician 
who treated the veteran, reported that the veteran had 
complained in 1995 of increased tinnitus.  

In the November 2004 VA audiological examination, the veteran 
could not recall the specific time when his tinnitus had 
begun.  He reported that he had been experiencing tinnitus 
for over 30 years.  The examiner noted that tinnitus was 
attributable to noise exposure, and that the veteran had 
reported noise exposure during and after service.  The 
examiner provided the opinion that the veteran's current 
tinnitus was most likely related to post-service noise 
exposure and to age, and not to military noise exposure.

In light of the history of noise exposure both during and 
after service, the lack of recorded complaints of tinnitus 
during service, and the VA audiologist's opinion, the 
preponderance of the evidence is against service connection 
for the veteran's tinnitus.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Notice should also address the 
rating criteria and effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in March 2003 and August 2003.  The notice 
provided did not address either the rating criteria or 
effective date provisions that are pertinent to the 
appellant's claim.  That error was harmless with respect to 
the veteran's claims for service connection for hearing loss 
and tinnitus; because the Board has denied service connection 
for those disabilities, so no rating or effective date will 
be assigned for either.  See Dingess, 19 Vet. App. at 473.

With respect to the claims for service connection for hearing 
loss and tinnitus, VA has obtained available service medical 
records, assisted the veteran in obtaining evidence, afforded 
the veteran physical examinations, obtained medical opinions 
as to the etiology and severity of disabilities, and afforded 
the veteran the opportunity to give testimony before the 
Board.  All known and available records relevant to those 
issues have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  As 
noted, the veteran's service treatment records are presumed 
lost and in an August 2003 letter, the RO informed the 
veteran of that fact.  VA has substantially complied with the 
notice and assistance requirements; and the veteran is not 
prejudiced by a decision on those claims at this time.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

The veteran reports that he injured his right ankle during 
service.  He states that he was taken to a service hospital, 
and that the ankle was placed in a plaster cast.    Most of 
the veteran's service medical records have not been located, 
and are thought to have been lost in the 1973 fire at NPRC.  
In an August 2003 letter, the RO notified the veteran of that 
fact and informed him of alternative types of evidence he 
could submit in support of his claim.  On remand, the veteran 
has the opportunity to submit alternate evidence to 
corroborate the injury during service, such as correspondence 
from the time of his service, or statements from persons who 
knew him during service and recall that his ankle was in a 
cast.

Recent private medical records reflect the veteran's report 
of trauma to the right ankle at approximately age 18, 
followed by multiple subsequent sprains.  In recent years, 
the veteran has been found to have advanced degenerative 
arthritis of the right ankle.  He underwent a surgical fusion 
of that ankle in 2004.  The veteran has not had a VA medical 
examination of his right ankle.  In claims for service 
connection, VA has a duty to provide a medical examination or 
opinion if there is evidence of a current disability, 
evidence of an injury or disease in service, and evidence 
that the current disability may be associated with the injury 
or disease in service, but there is not sufficient competent 
medical evidence to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2008).  The Board remands the case for the 
veteran to have a VA examination of his right ankle, with 
review of the claims file, and a medical opinion as to the 
likelihood that the current right ankle disorder is related 
to an injury during service.

Notice of the rating criteria or effective date provisions 
that are pertinent to the veteran's claim for service 
connection for a right ankle disability have not been 
provided.  Such notice should be provided on remand.  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handing is requested).

Accordingly, this case is remanded for the following action:

1.  Notify the veteran of the rating 
criteria or effective date provisions 
that are pertinent to his claim for 
service connection for right ankle 
disability.

2.  Notify the veteran that he may submit 
evidence to corroborate the injury of his 
right ankle during service.  Examples of 
supporting evidence include any letters 
from the time of his service that mention 
the injury, or statements from persons 
who knew him during service who recall 
that his ankle was in a cast.

3.  Thereafter, schedule the veteran for 
an appropriate VA medical examination to 
address the likely etiology of current 
right ankle disability.  The examiner 
must be provided with the veteran's 
claims file for review.  After examining 
the veteran and reviewing the claims 
file, the examiner should express an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that any current right ankle 
disability is consistent with, or 
otherwise causally related to, residuals 
of reported injury of that ankle during 
service.

4.  After completion of the above, the 
review the expanded record and determine 
if the veteran's right ankle disability 
claim can be granted.  If that claim 
remains denied, issue a supplemental 
statement of the case and afford the 
veteran and his representative an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The Board intimates no opinion as to the ultimate outcome of 
the matter that is remanded.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


